UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6369


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GEORGE WILLIAM WHITMIRE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:04-cr-00483-TLW-1; 4:15-cv-03406-TLW)


Submitted:   September 20, 2016          Decided:   September 27, 2016


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


George William Whitmire, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George     William      Whitmire          seeks       to    appeal       the       district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion.                                     We

have reviewed the record and the district court’s opinion and

find that the court misapplied the concurrent sentence doctrine

because     it    is   not     reasonably            certain      from    the       record      that

adverse collateral consequences will not flow from Whitmire’s

designation       as   an      armed       career       criminal.             See     Benton      v.

Maryland, 395 U.S. 784, 787-91 (1969); United States v. Hill,

859 F.2d 325, 326 (4th Cir. 1988) (discussing doctrine); United

States v. Webster, 639 F.2d 174, 182-83 (4th Cir. 1981) (stating

that a court must be able to “foresee with reasonable certainty

that   no    adverse    collateral          consequences           will       redound      to   the

defendant”).

       Accordingly,       we       grant     a       certificate         of    appealability,

vacate      the   district         court’s       order,      and     remand         for   further

proceedings.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court      and    argument         would     not   aid      the     decisional

process.

                                                                     VACATED AND REMANDED




                                                 2